EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Steve Phillips, Esq., on 30 June 2022.

The application has been amended as follows: 
 Claim 18, line 1: the phrase --non-transitory-- has been inserted immediately before the phrase ‘computer-readable medium’ such that line 1 now appears:

A non-transitory computer-readable medium having stored thereon instructions for

Claim 19, line 1: the phrase --non-transitory-- has been inserted immediately before the phrase ‘computer-readable medium’ such that line 1 now appears:

The non-transitory computer-readable medium of claim 18, wherein at least some of the audio

Claim 18, line 1: the phrase --non-transitory-- has been inserted immediately before the phrase ‘computer-readable medium’ such that line 1 now appears:

The non-transitory computer-readable medium of claim 18, wherein the feature vectors



STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see p. 8, filed 27 June 2022, with respect to the rejection of Claims 1-5, 8, 13-16, and 18-20 under 35 U.S.C. § 102 and Claims 6, 7, 9, 10, 12, and 17 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections of these claims have been withdrawn. 

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks, discussed above, are persuasive and have been adopted as the reasons for allowance herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668